DETAILED ACTION
	This action is in response to Applicant’s amendment filed on October 25, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 14, 16, 18, 42, 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borja (U.S. Patent No. 9931059).
Borja discloses an apparatus comprising: a medical tool (310) moveable to a desired orientation relative to a bone region for implantation of a medical implant; and an electronic orientation sensor (12) transitionable between a first location (Figure 13A) fixed relative to the bone region of the patient and a second location on the medical tool (Figure 20); wherein, at the first location, the orientation sensor is adapted to record a reference orientation of the bone region of the patient (Column 23, Lines 13-21), and, at the second location, the orientation sensor is adapted to determine an orientation of the medical tool relative to the reference orientation (Column 27, Lines 8-13), 

	Regarding claim 5, the gravity vector is measured relative to the orientation sensor with the patient in a supine position or a prone position (Column 23, Lines 40-45). Borja discloses recording orientation measurements during movement of the hip procedure (Column 23, Lines 48-67) and thus the orientation sensor is considered adapted to recording the reference orientation further comprises measuring the gravity vector relative to the orientation sensor with the patient in a lateral position, and wherein the transverse vector is estimated based on the measurement of the gravity vector 
	Regarding claim 14, the orientation sensor comprises one or more gravitational field sensors and/or one or more accelerometers and/or one or more magnetic field sensors and/or one or more gyroscopes the orientation sensor can be a gyroscopic, accelerometer (Column 10, Lines 40-49). 
	Regarding claim 16, the apparatus includes an output device (34) adapted to provide information about the determined relative orientation of the medical tool and/or the recorded reference orientation to a clinician or other user. 	
	Regarding claim 44, the medical tool comprises an acetabular cup impactor (410) configured to allow implanting an acetabular cup in an acetabulum of a pelvic region of the patient.
	Regarding claim 45, the orientation sensor as described is configured to measure a pelvic tilt range of the patient based on a difference between a measured maximum posterior pelvic tilt and a maximum measured anterior pelvic tilt or the patient. As stated above the sensor is made of a plurality of gyroscopic sensors and accelerometers to provided measurements in 6 degrees of freedom, thus the sensor of Borja is adapted to provide the measurement claimed. 
	Regarding claim 46, the apparatus comprises processing means (Column 10, Lines 1-5) configured to determine angles of anteversion and inclination of the acetabular cup relative to the pelvic region in depend on the measured pelvic tilt range. As stated above, the sensors in the orientation sensor are capable of making the . 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borja (U.S. Patent No. 9931059.
	Borja discloses the invention except for the bone region comprising a femur or tibia, the medical tool comprising a guide wire or surgical drill, and the implant comprising an ACL graft. Borja however, does teach the components used in knee surgery (Column 15, lines 65-67 and Column 16, Lines 1-5). Thus it would have been obvious to one skilled in the art at the time the invention as made use the orientation device and system of Borja in an ACL graft procedure on a knee with using a guide wire or surgical drill as such surgery is a common procedure in the scope of knee surgeries and providing an orientation sensor as provided for by Borja would ensure accurate graft placement.

Allowable Subject Matter
Claims 18, 21, 42 are allowed.
Response to Arguments
	The allowable subject matter was based on the method claims which have different interpretation requirements than apparatus claims, thus moving allowable subject matter from the method claim set into the apparatus claim set does not put the application in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775